UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2009. OR [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:000-52521 Jag Media Group, Inc. (Exact name of registrant as specified in its charter) Colorado (State or other jurisdiction of incorporation or organization) none (I.R.S. Employer Identification No.) 4310 Wiley Post Road, Suite 201 Addison, Texas (Address of principal executive offices) 75001 (Zip Code) Registrant’s telephone number (including area code): (972)788-4500 Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes [] No [X] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yes [] No [X] Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceeding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes [] No [] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes [X] No [ ] Aggregate market value of the voting stock held by non-affiliates of the registrant as of December 31, 2009: $ 0 Shares of common stock outstanding at March 12, 2009:5,000,000 PART I. ITEM 1.DESCRIPTION OF BUSINESS Jag Media Group, Inc. (“the Company”) was incorporated in the State of Colorado on February 16, 2007 and has been inactive since inception.The Company intends to serve as a vehicle to effect an asset acquisition, merger, exchange of capital stock or other business combination with a domestic or foreign business. It is currently in its development stage. As a blank check company, the Company’s business is to pursue a business combination through acquisition, or merger with, an existing company. As of the date of the financial statements, the Company has made no efforts to identify a possible business combination. As a result, the Company has not conducted negotiations or entered into a letter of intent concerning any target business. No assurances can be given that the Company will be successful in locating or negotiating with any target company. Since inception, the Company has been engaged in organizational efforts. ITEM 2.DESCRIPTION OF PROPERTY The Company shares an office at 4310 Wiley Post Road, Suite 201, Addison, Texas 75001. ITEM3.LEGAL PROCEEDINGS The Company is not involved in any legal proceedings. ITEM 4.SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS The Company did not submit any matters to a vote to the security holders during 2009. 2 PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY AND RELATED STOCKHOLDERS MATTERS The Common Stock is not currently quoted on any exchange. Shareholders As of December 31, 2009, there was one record holders of the Common Stock.As of March 12, 2010, there still is one record holder of the Common Stock. Dividends The Company has not paid cash dividends on any class of common equity since formation and the Company does not anticipate paying any dividends on its outstanding common stock in the foreseeable future. Warrants The Company has no warrants outstanding. ITEM 6.SELECT FINANCIAL DATA Not required. ITEM 7.MANAGEMENT DISCUSSIONS AND ANALYSIS OR PLAN OF OPERATION The Company will attempt to locate and negotiate with a business entity for the combination of that target company with the Company. The combination will normally take the form of a merger, stock-for-stock exchange or stock-for- assets exchange (the "business combination"). In most instances the target company will wish to structure the business combination to be within the definition of a tax-free reorganization under Section 351 or Section 368 of the Internal Revenue Code of 1986, as amended. No assurances can be given that the Company will be successful in locating or negotiating with any target business. The Company has not restricted its search for any specific kind of businesses, and it may acquire a business which is in its preliminary or development stage, which is already in operation, or in essentially any stage of its business life. It is impossible to predict the status of any business in which the Company may become engaged, in that such business may need to seek additional capital, may desire to have its shares publicly traded, or may seek other perceived advantages which the Company may offer. In implementing a structure for a particular business acquisition, the Company may become a party to a merger, consolidation, reorganization, joint venture, or licensing agreement with another corporation or entity. It is anticipated that any securities issued in any such business combination would be issued in reliance upon exemption from registration under applicable federal and state securities laws. In some circumstances, however, as a negotiated element of its transaction, the Company may agree to register all or a part of such securities immediately after the transaction is consummated or at specified times thereafter. If such registration occurs, it will be undertaken by the surviving entity after the Company has entered into an agreement for a business combination or has consummated a business combination. The issuance of additional securities and their potential sale into any trading market which may develop in the Company's securities may depress the market value of the Company's securities in the future if such a market develops, of which there is no assurance. However, if the Company cannot effect a non-cash acquisition, the Company may have to raise funds from a private offering of its securities under Rule 506 of Regulation D. There is no assurance the Company would obtain any such equity funding. 3 The Company will participate in a business combination only after the negotiation and execution of appropriate agreements. Negotiations with a target company will likely focus on the percentage of the Company which the target company shareholders would acquire in exchange for their shareholdings.Although the terms of such agreements cannot be predicted, generally such agreements will require certain representations and warranties of the parties thereto, will specify certain events of default, will detail the terms of closing and the conditions which must be satisfied by the parties prior to and after such closing and will include miscellaneous other terms. Any merger or acquisition effected by the Company can be expected to have a significant dilutive effect on the percentage of shares held by the Company's shareholders at such time. Results of Operation For the year ended December 31, 2009 the Company did not have any operating revenue and $7,300 of general administrative costs verses $6,243 for the year ended December 31, 2008.Since inception, (February 16, 2007) through December 31, 2009, total general administrative costs were $19,498. All costs are accounting and service related. Liquidity and Capital Resources At December 31, 2009, the Company had no capital resources and will rely upon the issuance of common stock and additional capital contributions from shareholders to fund administrative expenses pending acquisition of an operating company. Management anticipates seeking out a target company through solicitation. Such solicitation may include newspaper or magazine advertisements, mailings and other distributions to law firms, accounting firms, investment bankers, financial advisors and similar persons, the use of one or more World Wide Web sites and similar methods. No estimate can be made as to the number of persons who will be contacted or solicited. Management may engage in such solicitation directly or may employ one or more other entities to conduct or assist in such solicitation. Management and its affiliates will pay referral fees to consultants and others who refer target businesses for mergers into public companies in which management and its affiliates have an interest. Payments are made if a business combination occurs, and may consist of cash or a portion of the stock in the Company retained by management and its affiliates, or both. The Company and or shareholders will supervise the search for target companies as potential candidates for a business combination. The Company and our shareholders may pay as their own expenses any costs incurred in supervising the search for a target company. The Company and our shareholders may enter into agreements with other consultants to assist in locating a target company and may share stock received by it or cash resulting from the sale of its securities with such other consultants. ITEM 8.FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA The financial statements of the Company, together with the independent auditors' report thereon of EFP Rotenberg, LLP, appear on pages F-1 through F-8 of this report. ITEM 9.CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANICAL DISCLOSURES None. 4 ITEM 9A.CONTROLS AND PROCEDURES Evaluation of Disclosure Controls and Procedures We carried out an evaluation of the effectiveness of the design and operation of our disclosure controls and procedures (as defined in Exchange Act Rules13a-15(e) and 15d-15(e)) as of December 31, 2009.This evaluation was accomplished under the supervision and with the participation of our chief executive officer / principal executive officer, and chief financial officer / principal financial officer who concluded that our disclosure controls and procedures are not effective to ensure that all material information required to be filed in the annual report on Form 10-K has been made known to them. Disclosure, controls and procedures include, without limitation, controls and procedures designed to ensure that information required to be disclosed by in our reports filed under the Securities Exchange Act of 1934, as amended (the "Act") is accumulated and communicated to the issuer's management, including its principal executive and principal financial officers, or persons performing similar functions, as appropriate to allow timely decisions regarding required disclosure. Based upon an evaluation conducted for the period ended December 31, 2009, our Chief Executive and Chief Financial Officer as of December 31, 2009 and as of the date of this Report, has concluded that as of the end of the periods covered by this report, we have identified the following material weakness of our internal controls: · Reliance upon independent financial reporting consultants for review of critical accounting areas and disclosures and material non-standard transactions. · Lack of sufficient accounting staff which results in a lack of segregation of duties necessary for a good system of internal control. Management’s Annual Report on Internal Control Over Financial Reporting Our management is responsible for establishing and maintaining adequate internal control over financial reporting, as such term is defined in Rules13a-15(f) and 15d-15(f) of the Exchange Act. Our internal control system was designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes, in accordance with generally accepted accounting principles in the United States of America.Our internal control over financial reporting includes those policies and procedures that (i) pertain to the maintenance records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of the assets of the Company; (ii) provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with accounting principles generally accepted in the United States of America, and that receipts and expenditures of the Company are being made only in accordance with authorizations of management of the Company; and (iii) provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use, or disposition of the Company’s assets that could have a material effect on the financial statements. Because of inherent limitations, a system of internal control over financial reporting may not prevent or detect misstatements. Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate due to change in conditions, or that the degree of compliance with the policies or procedures may deteriorate. Our management conducted an evaluation of the effectiveness of our internal control over financial reporting using the criteria set forth by the Committee of Sponsoring Organizations of the Treadway Commission (COSO)in Internal Control—Integrated Framework at December 31, 2009.Based on its evaluation, our management concluded that, as of December 31, 2009, our internal control over financial reporting was not effective because of limited staff and a need for a full-time chief financial officer.A material weakness is a deficiency, or a combination of control deficiencies, in internal control over financial reporting such that there is a reasonable possibility that a material misstatement of the Company’s annual or interim financial statements will not be prevented or detected on a timely basis. 5 This annual report does not include an attestation report of the Company’s registered public accounting firm regarding internal control over financial reporting. Management’s report was not subject to the attestation by the Company’s registered public accounting firm pursuant to temporary rules of the SEC that permit the Company to provide only management’s report in this annual report. Changes in Internal Controls over Financial Reporting We have not yet made any changes in our internal controls over financial reporting that occurred during the period covered bythis report on Form 10-K that has materially affected, or is reasonably likely tomaterially affect, our internal control over financial reporting. 6 PART III. ITEM 10.DIRECTORS AND EXECUTIVE OFFICERS OF REGISTRANT As of December 31, 2009, the following persons serve as directors and officers of the Company. Charles Stidham was appointed as a member of the Board of Directors of the Company and President effective July 30, 2008.Mr. Stidham has over 40 years experience in various oil and gas executive positions varying from mid-size independent oil & gas operators to large fully integrated publicly traded energy companies. Currently Mr. Stidham is an independent oil and gas developer. Mr. Stidham has extensive knowledge in seeking, evaluating, securing, drilling and developing oil and gas wells in Texas, Oklahoma and Louisiana. His background also includes extensive experience in mergers and acquisitions, financing and hands-on experience in all aspects of oil and gas operations, from prospect to pipeline. Michelle Sheriff was appointed as a member of the Board of Directors of the Company and Vice President and Secretary effective September 12, 2007.On September 30, 2009, Ms. Sheriff resigned from the Board of Directors and as Vice President. Dean Elliott was appointed as a member of the Board of Directors of the Company and President effective September 12, 2007.On July 30, 2008, Mr. Elliott resigned from the Board of Directors and as President. ITEM 11.EXECUTIVE COMPENSATION Our executive officers received $-0- in 2009 and 2008. 7 ITEM 12. SECUIRTY OWNERSHIP OF MANANGEMENT AND BENEFICIAL OWNERS As of December 31, 2009, the following persons are known to the Company to own 5% or more of the Company's Voting Stock: Amount owned Title/relationship to Issuer Name of Owner Shares Percent Shareholder South Beach Live, Inc. % 8 ITEM 13. CERTAIN RELATIONSHIPS AND RELATED PARTY TRANSACTION South Beach Live, Inc. has advanced the Company $14,498 through the period ended December 31, 2009 to pay for professional services. ITEM 14. PRINCIPAL ACCOUNTING FEES AND SERVICES (1) AUDIT FEES The aggregate fees billed for professional services rendered by our auditors, for the audit of the registrant's annual financial statements and review of the financial statements included in the registrant's Form 10-K for fiscal year 2009 was $1,500 and in 2008 was $1,500. (2) AUDIT-RELATED FEES The aggregate audit fees billed for professional services rendered by our auditors, which are included in the Audit fees above, for the review of the quarterly unaudited financial statements included in the registrant’s Form 10-Q were approximately $500 per quarter for 2009 and 2008. (3) TAX FEES NONE (4) ALL OTHER FEES NONE (5) AUDIT COMMITTEE POLICIES AND PROCEDURES Audit Committee Financial Expert The Securities and Exchange Commission has adopted rulesimplementing Section407 of the Sarbanes-Oxley Act of 2002 requiring public companies to disclose information about “audit committee financial experts.” As of the date of this Annual report, we do not have a standing Audit Committee. The functions of the Audit Committee are currently assumed by our Board of Directors. Additionally, we do not have a member of our Board of Directors that qualifies as an “audit committee financial expert.” For that reason, we do not have an audit committee financial expert. Policies and Procedures: The Board of Directors policies and procedures for hiring Independent Principal Accountants are summarized as follows: · The Board ensures that the accountants are qualified by reviewing their valid license information as filed with the Texas State Board of Public Accountancy. · The Board ensures that the firm is registered with the PCAOB. · The Board ensures that the accountants are independent by reviewing Regulation S-X, section 210.2-01(b). (6) If greater than 50 percent, disclose the percentage of hours expended on the principal accountant's engagement to audit the registrant's financial statements for the most recent fiscal year that were attributed to work performed by persons other than the principal accountant's full-time, permanent employees. Not applicable. 9 PART IV ITEM 15. EXHIBITS, FINANICAL STATEMENTS AND REPORTS ON FORM 8-K (a) The following documents are filed as part of this report:Included in Part II, Item 8 of this report: Independent Auditor Report Balance Sheets as of December 31, 2009 and 2008. Statements of Operations for the years ended December 31, 2009 and 2008,and fromFebruary 16, 2007 (date of inception) to December 31, 2009. Statements of Changes in Stockholder’s Deficit for the year ended December 31, 2009 and from February 16, 2007 (date of inception) to December 31, 2009. Statements of Cash Flows for years ended December 31, 2009 and 2008, and from February 16, 2007 (date of inception) to December 31, 2009. Notes to the Financial Statements (b) The Company filed two Form 8-K’s in 2008. On October 7, 2009: Change in Registrant’s Certifying Accountant and the resignation of Michele Sheriff as a Director On June 25, 2009: Resignation of Dean Elliott as Director (c)Exhibits *3.1 Certificate of Incorporation, as filed with the Colorado Secretary of State on February 16, 2007. *3.2 By-Laws Certification pursuant to Section 302 of Sarbanes Oxley Act of 2002 Certification pursuant to Section 906 of Sarbanes Oxley Act of 2002 * Filed as an exhibit to the Company’s Registration Statement on Form 10-SB, as filed with the Securities and Exchange Commission on March 24, 2007, and incorporated herein by this reference. 10 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Annual Report on Form 10-K to be signed on its behalf by the undersigned hereunto duly authorized. JAG MEDIA GROUP, INC. By:/s/ Charles Stidham Charles Stidham Chief Executive Officer andChief Financial Officer Dated: March 12, 2010 11 To the Board of Directors and Stockholders of Jag Media Group, Inc. As successor by merger, effective October 1, 2009, to the registered public accounting firm Rotenberg & Co., LLP, we have audited the accompanying balance sheets of Jag Media Group, Inc. as of December 31, 2009 and 2008, and the related statements of operations, changes in stockholder's deficit, and cash flows for each of the years in the two-year period ended December 31, 2009 and from February 16, 2007 (date of inception) through December 31, 2009.Jag Media Group, Inc.’s management is responsible for these financial statements. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Jag Media Group, Inc. as of December 31, 2009 and 2008, and the results of its operations and its cash flows for each of the years in the two-year period ended December 31, 2009 and from February 16, 2007 (date of inception) through December 31, 2009 in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 3 to the financial statements, the Company's financial statements have been prepared on the basis that it is a going concern in the development stage, which contemplates the realization of assets and the satisfaction of liabilities in the normal course of business.As of the date of these financial statements, the Company has made no efforts to identify a possible business combination.Management's plans regarding these matters also are described in Note 3.The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/EFP Rotenberg, LLP EFP Rotenberg, LLP Rochester, New York March 18, 2010 F-1 JAG MEDIA GROUP, INC. (A Development Stage Company) Balance Sheets As of December 31, 2009 As of December 31, 2008 Assets Total Assets $
